Citation Nr: 0809210	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-05 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1956 to March 1959.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2005 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
denied service connection for Hepatitis C.  In January 2008, 
a videoconference hearing was held before the undersigned.  A 
transcript of this hearing is of record.  


FINDING OF FACT

Hepatitis C was not manifested in service, and there is no 
competent evidence of a nexus between such disability and 
service.


CONCLUSION OF LAW

Service connection for Hepatitis C is not warranted.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  January 2004, March 2004, and October 
2004 letters explained the evidence necessary to substantiate 
his claim, the evidence VA was responsible for providing, the 
evidence he was responsible for providing, and advised him to 
submit any evidence or provide any information he had 
regarding his claim.  He has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.  

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in February 2005.  The 
veteran has not identified any pertinent evidence that 
remains outstanding and in an April 2006 statement indicated 
he did not have any more information or evidence to submit to 
support his claim.  VA's duty to assist is met.  Accordingly, 
the Board will address the merits of the claim.

B.	Factual Background

A certification from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, reflects that some of the 
veteran's service medical records (SMRs) may have been 
destroyed in a 1973 fire at that facility.  The RO was able 
to obtain company morning reports from Fort Devens, 
Massachusetts, reflecting that the veteran was hospitalized 
from September to October 1958.  The morning reports do not 
indicate the illness for which the veteran was hospitalized.  

VA outpatient treatment records from May 2002 to June 2004 
document that the veteran currently suffers from Hepatitis C.  
In February 2003, it was noted that the veteran had a history 
of multiple stab wounds with blood transfusions 15 and 20 
years ago (in the 1980s), and had suffered from hepatitis 
(type unknown) while serving in Korea.  April 2003 lab 
results were positive for Hepatitis C.  September 2003 lab 
results were positive for the Hepatitis A antibody.  As lab 
testing did not indicate that the veteran had past exposure 
to Hepatitis B, vaccinations for the disease were 
administered in November 2003, December 2003, and May 2004.  
The veteran received treatment for Hepatitis C from January 
to June 2004.  Over the course of his treatment, he 
experienced an episode of anemia and complained of decreased 
appetite with some weight loss.  Overall, it was noted that 
he responded well to treatment.

In his January 2004 Risk Factors for Hepatitis C 
Questionnaire, the veteran denied having any risk factors.  
Specifically, he denied any history of using intravenous 
drugs or intranasal cocaine; engaging in high-risk sexual 
activity; sharing toothbrushes or razor blades; having 
hemodialysis, tattoos, body piercings, acupuncture with non-
sterile needles, or blood transfusions; or working as a 
healthcare worker or been exposed to contaminated blood or 
fluids.

On February 2005 VA examination, the examiner reviewed the 
claims file and noted that the veteran had been hospitalized 
for a month in 1958, though records did not indicate why he 
had been hospitalized.  Because September 2003 lab results 
were positive for the Hepatitis A antibody, the examiner 
concluded that the month-long hospitalization in 1958 was due 
to Hepatitis A and not Hepatitis C.  The examiner noted that 
the veteran's Hepatitis C viral count was 23,000,000 in 
August 2003 and 6,000,000 in September 2003; treatment, 
consisting of peginterferon and ribavirin, was initiated in 
January 2004 for six months.  The veteran complained of 
fatigue, but reported having a good appetite with no 
vomiting.  He denied any risk factors of blood transfusions, 
intravenous drugs, tattoos, or piercings.  There were no 
positive findings upon physical examination.  Chronic, active 
Hepatitis C, status post antiviral treatment from January to 
June 2004 with an excellent response was diagnosed.  The 
examiner opined that, "It is not at least as likely as not 
that [the veteran's hospital] admission of 1958 was for 
hepatitis C but it was for hepatitis A, since in 2003 it was 
determined that he had some antibodies to hepatitis A; 
therefore, hospitalization at Fort Devon [sic] in 1958 was 
most likely due to hepatitis A and not hepatitis C.  It is 
therefore not at least as likely as not that his chronic, 
active hepatitis C today is in any way related to his in 
service hepatitis A."

At his January 2008 videoconference hearing, the veteran 
testified that soon after he returned from serving in Korea 
and was stationed at Fort Devens, he reported to the 
infirmary with flu-like symptoms.  After examining him near 
the window, in the light, and pressing against his liver, the 
doctor called for an ambulance.  The veteran was advised he 
had hepatitis and hospitalized for a month; initially, in 
isolation for two weeks and then in a hepatitis ward.  The 
veteran testified further that ever since service, he has 
always been easily fatigued and that whenever he sought 
medical treatment, he was told he had the cold or the flu.  
It was not until he went to the VA medical center in 2002 or 
2003 and tests were done that Hepatitis C was diagnosed and 
he was given inoculations for Hepatitis A.

C.	Legal Criteria and Analysis

As the veteran's service records were apparently in large 
part destroyed by a fire at the facility storing such 
records, VA has a heightened duty to assist him in developing 
his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
This duty includes a search for alternate medical records, as 
well as a heightened obligation on the Board's part to 
explain its findings and conclusions, and carefully consider 
the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 
Vet. App. 215 (2005).  

The record reflects that the RO was able to obtain (and 
associate with the claims folder) company morning reports 
from Fort Devens that indicate the veteran was hospitalized 
from September to October 1958 for an undisclosed illness.  
The RO also attempted to obtain extracts of the veteran's 
SMRs from the Surgeon General's office; however, extracts 
from that office did not cover the veteran's period of 
service (they only cover the years from 1942 to 1945 and from 
1950 to 1954).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of 
record shows that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and/ or third elements discussed 
above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

It is not in dispute that the veteran now has Hepatitis C.  
Company morning reports also document that he was 
hospitalized in service for a month.  What he must still show 
to establish service connection for his Hepatitis C is that 
the current disease is related to his service (to include the 
month-long hospitalization).  

There is no competent evidence in the record of a possible 
nexus between the veteran's Hepatitis C and his service.  VA 
outpatient treatment records only note the diagnosis of 
Hepatitis C and report treatment of such disease; there is 
nothing in these records that suggests the veteran's 
Hepatitis C may be related to service.  

On February 2005 VA examination, the examiner noted that the 
veteran had tested positive for the Hepatitis A antibody; 
therefore, he opined that the veteran's in-service 
hospitalization was related to Hepatitis A and not his 
current Hepatitis C.  He also opined that it was "not at 
least as likely as not that his chronic, active hepatitis C 
today [was] in any way related to his in service hepatitis 
A."  As this opinion was by a family physician (who would be 
qualified to provide it) and included an explanation of the 
rationale for his opinions, it has substantial probative 
value.  And because there is no competent evidence to the 
contrary, the opinion is persuasive.  

The veteran's own statements relating his current Hepatitis C 
to his service are not competent evidence, as he is a 
layperson, and lacks the training to opine regarding medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).   [Significantly, the veteran has demonstrated a lack 
of clarity in his medical history as well as his medical 
diagnoses.  Although he has denied any risk factors for 
Hepatitis C, his VA outpatient treatment records identify a 
history of multiple blood transfusions in the 1980s.  Also, 
during his January 2008 videoconference hearing, the veteran 
stated that after Hepatitis C was diagnosed, he was 
inoculated for Hepatitis A.  However, VA outpatient treatment 
records show that he was already positive for the Hepatitis A 
antibody and was therefore inoculated against Hepatitis B.  
See also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 856 (31st 
ed. 2007) (defining Hepatitis A as caused by a virus more 
prevalent in areas of poor hygiene and low socioeconomic 
standards; the incubation period is about 30 days, with a 
range of 15 to 50 days.  Most cases are clinically inapparent 
or have mild flulike symptoms; jaundice, if present, is 
usually mild.  Hepatitis C is the most common form of 
posttransfusion hepatitis).  It is also notable that there is 
no competent (medical) evidence, nor has the veteran 
indicated that he has experienced any further symptoms of 
Hepatitis A postservice.]

In the absence of competent evidence of a nexus between the 
veteran's current Hepatitis C and his service, the 
preponderance of evidence is against his claim.  Accordingly, 
service connection for Hepatitis C must be denied.


ORDER

Service connection for Hepatitis C is denied.



____________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


